986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Henry Nmelisi OZURU, Appellant.
No. 92-3309EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 15, 1993.Filed:  February 24, 1993.

Before RICHARD S. ARNOLD, Chief Judge, FAGG, and BEAM, Circuit Judges.
PER CURIAM.


1
Henry Nmelisi Ozuru entered a guilty plea to possession of a counterfeit obligation.  On appeal he contends the district court committed error in refusing to suppress evidence seized by the arresting officers.  A discussion of the issue by this panel will serve no useful purpose.  The controlling law is clear, and the district court correctly applied the law to Ozuru's fact-specific situation.  Having carefully reviewed the record, we affirm the district court.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.